benefit from the stability and security of the termination of appellants'
                parental rights. NRS 128.105(1).
                            On appeal, appellants contend that the district court's decision
                is not justified because appellant Angel S. completed certain counseling
                requirements in connection with prior neglect proceedings, and both
                appellants were financially unable to complete required counseling in
                connection with this neglect proceeding. The record indicates that the
                district court entered an order determining that respondent was not
                required to undertake reasonable efforts to return the children to
                appellants under NRS 432B.393(1). NRS 432B.393 provides that a child
                welfare agency is not required to make reasonable efforts to preserve and
                reunify the family if a parent abused the child in an extreme or repetitious
                manner, so as to indicate that returning the child to the home would put
                the child at risk; or if the child or the siblings of the child have been
                previously removed from the home and adjudicated as abused or
                neglected, returned to the home, and then removed from the home again
                as a result of additional abuse or neglect. See NRS 432B.393(3)(a)(3) and
                (d). The district court specifically found that the eldest child had suffered
                terrible physical abuse by appellant Carlin I. and that the child had been
                previously abused and removed from the home, returned to the home, and
                subsequently abused. Therefore, respondent was not obligated to assist
                appellants with the counseling required in association with this abuse and
                neglect proceeding based on the waiver of reasonable efforts under NRS
                432B.393. Additionally, Angel S.'s completion of previous counseling
                requirements associated with prior neglect proceedings had no impact on
                the present proceedings that arose from new circumstances of abuse and
                neglect.

SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A
                              Appellants also contend that the incident resulting in the last
                 removal of the children from the home was an accident and not the result
                 of abuse. Having reviewed the record, we conclude that substantial
                 evidence supports the district court's conclusion that the injuries were
                 sustained as a result of abuse. In re Parental Rights as to D.H., 120 Nev.
422, 428, 92 P.3d 1230, 1234 (2004) (providing that this court will uphold
                 a district court's termination order if it is supported by substantial
                 evidence).
                              Therefore, we conclude that the district court properly
                 terminated appellants' parental rights, and we
                              ORDER the judgment of the district court AFFIRMED.




                                                                         Pieku tue         J.
                                                             Pickering




                                                                                          , J.
                                                              Saitta


                 cc: Hon. Steven E. Jones, District Judge, Family Court Division
                      Angel S.
                      Carlin I.
                      Clark County District Attorney/Juvenile Division
                      Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                       3
(0) 1947A    e